DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 04 March 2022 has been entered in full.  Claims 1, 2, 6-8, 10, 11, 14, 16, and 23 are amended.  Claims 4, 5, and 18 are cancelled.  Claims 29-34 are added.
Claims 1-3, 6-17, and 19-34 are pending.

Election/Restrictions
Upon further consideration of the product claims of claims 1-3 and 6-15, claims 16, 17, and 19-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-3, 6-17, and 19-34 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 March 2022; 07 March 2022; and 04 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objections to claims 5-8, 13, and 15 as set forth at page 6 of the previous Office Action of 08 December 2021 is withdrawn in view of the amended and cancelled claims (04 March 2022).
2.	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 6-7 of the previous Office Action of 08 December 2021 is withdrawn in view of the amended claim (04 March 2022).
3.	The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as set forth at page 7 of the previous Office Action of 08 December 2021 is withdrawn in view of the amended claim (04 March 2022).
4.	The rejection of claims 4, 10, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 8-14 of the previous Office Action of 08 December 2021 is withdrawn in view of the cancellation of claim 4 and the amendments to claims 10 and 11 (04 March 2022).
withdrawn in view of the cancellation of claim 4 and the amendments to claims 10 and 11 (04 March 2022).
	
Sequence Compliance
6.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the sequences disclosed in the claims/specification do not match the computer readable form sequence identifiers Applicant has associated with these sequences.  For example, claim 10 recites the sequence “Val-Pro-Gly-Xaa-Gly” as being SEQ ID NO: 10.  However, the CRF indicates that SEQ ID NO: 10 is 1800 amino acids long.  The amino acid sequence of SEQ ID NO: 10 should be 5 amino acids in length.  Likewise, the CRF indicates SEQ ID NO: 1 (recited in claims 11 and 31) is 2520 amino acids long (rather than 7 amino acids).  This issue is found for all of the sequences recited in claims 10-14 and 30-34 (and the sequences disclosed at pages 64-66 of the specification (SEQ ID NOs: 1-17, 52-62, for example)). Therefore, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.  The basis for this issue is set forth at pages 5-6 of the previous Office Action of 08 December 2021.
(i)	At page 11 of the Response of 04 March 2022, Applicant indicates that a substitute sequence listing has been submitted to add additional sequences disclosed in the specification. 


Claim Objections
7.	Claims 7, 8, 15, and 16 are objected to because of the following informalities:  
7a.	In claim 16, lines 4 and 7, it is suggested to amend the recitation of “purification matrix” to “protein-based purification matrix” for consistency with lines 2-3 and the other examined claims.
7b.	Claims 7, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 16, 17, 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
9.	Claims 16, 17, 19-34 are rejected as being indefinite because it is not clear what purification steps are or are not encompassed in claim 16.  For instance, line 2 recites an active/positive step of “contacting a viral particle”.  However, the remaining lines of the claim are wherein clauses.  Are the wherein clauses intended results of the single step that is positively recited or are the limitations recited in the wherein clauses intended to be steps? It cannot be determined how a viral particle is purified just by the single step of contacting the viral particle with the protein-based purification matrix of claim 1.  Please note that this issue could be overcome by amending claim 16 to recite, for example:
	A method of purifying a viral particle comprising:
 	(i) contacting the viral particle with the protein-based purification matrix of claim 1[;], wherein the viral particle is a lentiviral or retroviral particle and wherein the viral particle binds to the protein-based purification matrix to form a complex;
	(ii) contacting the complex with a first environmental factor to increase the size of the complex;
	(iii) separating the complex from at least one contaminant on the basis of size; and 
(iv)  separating the viral particle from the protein-based purification matrix by a second environmental factor.


11.	Claim 23 is also rejected as being indefinite because it is not clear when the recited step of adding the protein-based purification matrix to cell tissue culture occurs in relation to the step(s) of claim 16.  Furthermore, lines 2-3 of claim 23 recite producing lentiviral particles.  However, claim 16 recites producing a viral particle and then recites a wherein clause indicating that the viral particle is a lentiviral or retroviral particle.  Thus, is claim 23 intending to limit the lentiviral particle only?  Or, should claim 23 recite the broader “viral particle”?  Please note that the issues with claim 23 could be overcome by amending the claim to recite, for example (if following the above examiner suggestions for claim 16):
	The method of claim 16, wherein in step (i) the protein-based purification matrix is added to a tissue culture media of cells producing 

12.	Claims 24 and 25 recite the limitation "concentration of the biologic" in line 4.  There is insufficient antecedent basis for this limitation in the claims.  Claim 16, from which claims 24 and 25 depend, does not recite a “biologic” limitation.

13.	Claim 28 recites the limitations "the purification yield" and “the biologic” in line 1.  There is insufficient antecedent basis for these limitations in the claim.  Claim 16, from which claim 28 depends, does not recite any limitations regarding purification yield or “biologic”.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the method of claim 16, wherein the protein-based purification matrix comprises a fusion protein comprising at least one lentivirus-binding domain and at least one polypeptide with phase behavior.  Claim 16 recites a method of using the protein-based purification matrix of claim 1.  Claim 1 recites a protein-based purification matrix comprising a fusion protein, wherein the fusion protein comprises: (i) at least one retrovirus- or lentivirus-binding domain; and (ii) at least one polypeptide with phase behavior; wherein the binding domain comprises the sequence of any one of SEQ ID NO: 73-76 or 168-169, or a sequence with at least 90% identity thereto.  Claim 1 clearly recites that the binding domain comprises a specific sequence.  Claim 17, while limiting the fusion protein to a lentivirus domain, does not associate any of the SEQ ID NOs recited in claim 1 with such lentivirus domain.  Claim 17 broadens the fusion protein of claim 1 as it does not incorporate the binding domain sequences from claim 1.  Therefore, claim 17 fails to include all the limitations of claim 1.
comprising the sequence of any one of SEQ ID NO: 73-76 or a sequence with at least 90% identity thereof; and at least one polypeptide with phase behavior.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monfort et al. (Gene Therapy 24: 610-620, 2017; cited on the IDS of 29 November 2021).
	Monfort et al. teach the generation of a fusion protein comprising low-density lipoprotein receptor repeat 3 (LDLR3) and elastin-like polypeptide (ELP) (“LDLR3-ELP”; see abstract; page 611, column 1; page 617, bottom of column 2 through page 618, column 1).  Monfort et al. disclose that ELPs undergo phase transition and are composed of a repeating sequence of st full paragraph; page 617, column 2; Figure 1A).  Monfort et al. also teach that VSV-G lentivirus particles bind to nanoparticles (NPs) via LDLR3-ELP, preventing viral entry in cells (page 610, bottom of column 2 through page 611, column 11; Figures 3, 4).  Monfort et al. teach that the sequence of the LDLR3 is PPKTCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC (page 611, Figure 1A).  It is noted the LDLR3 sequence of Monfort et al. 94.6% to the amino acid sequence of SEQ ID NO: 76 of the instant claims and lacks an N-terminal methionine, meeting the limitations of claims 1 and 6:

RESULT 1
AASEQ2_03222022_105319

  Query Match             94.6%;  Score 209;  DB 1;  Length 39;
  Best Local Similarity   100.0%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

(SIN: 76) Qy 2 TCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC 37
              ||||||||||||||||||||||||||||||||||||
(Monfort) Db 4 TCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC 39



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1-3, 6, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monfort et al. (Gene Therapy 24: 610-620, 2017; cited on the IDS of 29 November 2021) and Kuna et al. (Scientific Reports 8: 7923, 2018).
	Monfort et al. teach the generation of a fusion protein comprising low-density lipoprotein receptor repeat 3 (LDLR3) and elastin-like polypeptide (ELP) (“LDLR3-ELP”; see abstract; page 611, column 1; page 617, bottom of column 2 through page 618, column 1).  Monfort et al. disclose that ELPs undergo phase transition and are composed of a repeating sequence of pentapeptides (Val-Pro-Gly-X-Gly)n, where X can be any amino acids except for proline (as required by instant claim 10) (page 610, column 2, 1st full paragraph; page 617, column 2).  Monfort et al. also teach that VSV-G lentivirus particles bind to nanoparticles (NPs) via LDLR3-ELP, preventing viral entry in cells (page 610, bottom of column 2 through page 611, column 11; Figures 3, 4).  Monfort et al. teach that the sequence of the LDLR3 is PPKTCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC (page 611, Figure 1A).  It is noted the LDLR3 sequence of Monfort et al. 94.6% to the amino acid sequence of SEQ ID NO: 
	Monfort et al. do not teach 10-360 repeats of the ELP sequence utilized in the generation of the LDLR3-ELP fusion protein.
	Kuna et al. disclose that the amino acid sequence of the ELP, together with number of pentamer repeats, defines the ELP molecular weight and transition temperature (Tt) (page 1, first paragraph).  Tt is the temperature at which ELPs undergo a phase transition during which soluble ELP molecules self-associate to form aggregates (page 1, 1st paragraph).  Kuna et al. continue to teach that the aggregation process is fully reversible and this property has been exploited to facilitate ELP purification and for drug delivery (page 1, 1st paragraph).  Kuna et al. disclose the generation of a library of ELPs ranging in size from 25 kDa (63 repeats) to 110 kDa (287 repeats) (page 2, last paragraph; page 3, Table 1).  Kuna et al. indicate that plasma half-life is directly proportional to polymer size (i.e., an increase in molecular weight results in slower plasma clearance), and organ distribution is also size dependent (abstract; page 3, 3rd full paragraph).  Kuna et al. teach that the lower molecular weight proteins are probably quickly filtered and may be suitable for therapeutics designed to be short acting (page 9, 2nd full paragraph).  Kuna et al. disclose that medium-large molecular weight proteins have long plasma half-lives, providing for longer tissue residence times and more chances for an ELP cargo protein to bind its target (page 9, 2nd full paragraph). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the LDLR3-ELP fusion protein of Monfort et al. by increasing the number of ELP repeats ((Val-Pro-Gly-X-Gly)n) in the fusion protein as taught by Kuna et al.  The person of ordinary skill in the art would have been motivated to make that modification to rd full paragraph; page 9, 2nd full paragraph). The person of ordinary skill in the art reasonably would have expected success because cargo protein-ELP fusions with a varied number of ELP repeats were already being successfully generated at the time the invention was made (Monfort et al., Kuna et al., page 7, discussion).  Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.  


11.	Claims 1-3, 6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monfort et al. (Gene Therapy 24: 610-620, 2017; cited on the IDS of 29 November 2021) and  Chilkoti et al. (WO 2018/057847; 29 March 2018)
	Monfort et al. teach the generation of a fusion protein comprising low-density lipoprotein receptor repeat 3 (LDLR3) and elastin-like polypeptide (ELP) (“LDLR3-ELP”; see abstract; page 611, column 1; page 617, bottom of column 2 through page 618, column 1).  Monfort et al. disclose that ELPs undergo phase transition and are composed of a repeating sequence of pentapeptides (Val-Pro-Gly-X-Gly)n, where X can be any amino acids except for proline (as required by instant claim 10) (page 610, column 2, 1st full paragraph; page 617, column 2).  Monfort et al. also teach that VSV-G lentivirus particles bind to nanoparticles (NPs) via LDLR3-ELP, preventing viral entry in cells (page 610, bottom of column 2 through page 611, column 11; Figures 3, 4).  Monfort et al. teach that the sequence of the LDLR3 is PPKTCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC (page 611, Figure 1A).  It is 
	Monfort et al. do not teach that the elastin-like polypeptide (ELP) comprises the amino acid sequence of GVGVPGVGVPGAGVPGVGVPGVGVP (subpart (a) of instant claim 13).
	Chilkoti et al. teach ELPs are repetitive polypeptides that have been examined and characterized as having low critical solution temperature (LCST) behavior (page 3, [0015]).  Chilkoti et al. disclose that one example of an ELP includes GVGVPGVGVPGAGVPGVGVPGVGVP (“A[0.2]”, SEQ ID NO: 2), which is 100% identical to the amino acid sequence of subpart (a) in instant claim 13:

RESULT 1
AASEQ2_03222022_161635

  DB 1;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GVGVPGVGVPGAGVPGVGVPGVGVP 25
              |||||||||||||||||||||||||
Db          1 GVGVPGVGVPGAGVPGVGVPGVGVP 25

	 Chilkoti et al. continue to teach that ELP “A[0.2]” may be repeated 8 or 16 times (page 4, [0015]; page 27).  Chilkoti et al. indicate that ELP “A[0.2]” is a structured, repetitive polypeptide that is thermally responsive (pages 26-27, Example 3).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the fusion protein comprising low-density lipoprotein receptor repeat 3 (LDLR3) and ELP (“V40C2”) of Monfort et al. by substituting the ELP of Monfort et al. for the “A[0.2]” ELP of Chilkoti et al. The person of ordinary skill in the art would have been KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
	
Conclusion
Claims 1-3, 6, 9-14, 16, 17, and 19-34 are rejected.  Claims 7, 8, and 15 are objected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
21 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647